Case 19-21784-JNP         Doc 62      Filed 02/17/21 Entered 02/17/21 14:22:53                  Desc Main
                                      Document     Page 1 of 1


   Form 210B (12/09, as revised 1/4/17)

                       United States Bankruptcy Court
                       District Of 1HZ-HUVH\
   In re ______________________________,
         Gilberto and Shauna Arroyo                Case No. ________________
                                                             19-21784-JNP




        NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
   Claim No. _____
                15 (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
   alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
   Other than for Security in the clerk’s office of this court on ________________________.
                                                                          02/12/2021

   U.S. Bank National Association                                       U.S. Bank Trust, N.A., as Trustee
   Name of Alleged Transferor                                          Name of Transferee

   Address of Alleged Transferor:                                      Address of Transferee:
   Fay Servicing, LLC                                                  of the Igloo Series IV Trust
   PO Box 814609                                                       c/o SN Servicing Corp.
   Dallas, TX 75381-4609                                               323 5th Street

                                ~~DEADLINE TO OBJECT TO TRANSFER~~
   The alleged transferor of the claim is hereby notified that objections must be filed with the court
   within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
   court, the transferee will be substituted as the original claimant without further order of the court.




   Date:______________________
         2/17/2021                                                  Jeanne A. Naughton
                                                                   CLERK OF THE COURT
